Citation Nr: 9934845	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  99-01 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the June 1949 decision to sever entitlement to 
service connection for pes planus was clearly and 
unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from September 1944 to November 
1946 and from March 1951 to July 1952.  This matter comes to 
the Board of Veterans' Appeals (Board) from a June 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO).  In that rating decision the RO 
determined that a June 1949 rating decision that severed 
entitlement to service connection for pes planus was not 
clearly and unmistakably erroneous.  The veteran has 
perfected an appeal of that decision.


FINDINGS OF FACT

1.  In a June 1949 rating decision the RO severed entitlement 
to service connection for pes planus, and that decision 
became final in the absence of an appeal.

2.  The veteran has failed to raise a valid claim of clear 
and unmistakable error in the June 1949 rating decision.


CONCLUSION OF LAW

The June 1949 rating decision in which the RO severed 
entitlement to service connection for pes planus was not 
based on clear and unmistakable error.  38 U.S.C. §§ 705, 709 
(1946); 38 U.S.C.A. §§ 1111, 5109A, 7105 (West 1999); 
38 C.F.R. § 35.011 (2) (1943), 38 C.F.R. §§ 2.1007, 2.1008, 
2.1009, 2.1026, 2.1027, 2.1063 (1947 Supp.), 38 C.F.R. 
§§ 3.105, 3.304, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that on his entry 
into service in September 1944, no musculoskeletal defects 
were noted on examination.  The report of his separation 
examination in September 1946 indicates that he had second 
degree pes planus that existed prior to entry into service 
and did not result in any disability.

In a formal claim for VA compensation submitted in December 
1946, the veteran stated that the injuries or diseases on 
which he was basing his claim for compensation included eye 
trauma and malaria.  He made no reference to pes planus.  
Based on the evidence in the service medical records, in a 
January 1947 rating decision the RO granted entitlement to 
service connection for malaria, denied service connection for 
hyperopic astigmatism on the basis that the disorder was 
congenital or developmental in nature, and deferred a 
decision pertaining to pes planus pending the receipt of the 
report of the service entrance examination.

In a March 1947 rating decision the RO granted entitlement to 
service connection for second degree pes planus, 
asymptomatic, apparently based solely on the finding recorded 
during the separation examination.  The RO assigned a 
noncompensable rating for the disorder, and the March 1947 
notice informing the veteran of the RO decision also informed 
him that compensation could not be granted for the foot 
disorder because the disability was less than 10 percent 
disabling.

In an April 1949 rating decision the RO proposed severing 
service connection for pes planus on the basis that the 
decision to grant service connection was clearly and 
unmistakably erroneous.  The facts that the RO relied on in 
determining that the grant of service connection was clearly 
erroneous included the absence of any foot defect on entry 
into service, the absence of any record of treatment during 
service, and the finding that the second degree pes planus 
was asymptomatic on separation from service.  The RO also 
found that the veteran had not submitted a claim for service 
connection for pes planus, and determined that the grant of 
service connection based on the facts shown was clearly 
erroneous.

The veteran was notified of the proposed severance in April 
1949, and he was allowed a period of 60 days in which to 
submit evidence in rebuttal to the severance.  The veteran 
did not respond to the April 1949 notice, and in a June 1949 
rating decision the RO severed service connection for pes 
planus based on the facts shown in the April 1949 decision.  
The veteran was notified of the June 1949 decision at the 
time it was rendered, which notice informed him of his right 
to appeal the decision to the Board.  No such appeal was 
filed.

The service medical records for the veteran's second period 
of service, including the entrance and separation 
examinations, make no reference to any complaints or clinical 
findings pertaining to a foot disorder.

The veteran did not again raise the issue of entitlement to 
service connection for a foot disorder until November 1991, 
at which time he asked that his claim for service connection 
for pes planus be reopened.  The medical evidence submitted 
in conjunction with this claim consisted of VA treatment 
records, none of which included any information regarding a 
foot disorder.  In a February 1992 rating decision the RO 
determined that new and material evidence had not been 
submitted to reopen the claim.

In April 1998 the veteran requested that his claim for 
service connection for pes planus be reopened based on clear 
and unmistakable error in the decision in which service 
connection was severed.  He stated that the rationale for 
severing service connection was that he had not received 
treatment for the disorder during service, which was not true 
because he had informed the examiner conducting his 
separation examination about the problem with his feet.  He 
also stated that his entrance examination showed his feet to 
be normal and that the finding during the separation 
examination that the disorder existed prior to entry into 
service was not supported by the evidence of record.  He 
asserted that because the rationale for severing service 
connection was not supported by the evidence, the decision 
was clearly and unmistakably erroneous.

In his January 1999 substantive appeal the veteran further 
asserted that if the disability was asymptomatic, service 
connection for pes planus should not have been severed but 
continued with a noncompensable rating.  He also stated that 
his feet are now symptomatic.

II.  Laws and Regulations

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 U.S.C. § 705 (1946); 38 C.F.R. §§ 2.1008, 2.1009 (1947 
Supp.); now codified at 38 U.S.C.A. §§ 5109A and 7105, 
38 C.F.R. §§ 3.105 and 20.1103.

The determination of whether a decision was based on clear 
and unmistakable error requires a three-pronged analysis: 1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator, rather than a disagreement 
on how the facts were interpreted, or that the pertinent 
statutory or regulatory provisions were incorrectly applied; 
2) the error must be undebatable, and of the type that, had 
it not been made, would have manifestly changed the outcome 
of the case at the time it was made; 3) the determination of 
whether a decision contained clear and unmistakable error 
must be based on the record and law that existed at the time 
the decision was rendered.  Damrel v. Brown, 6 Vet. App. 242 
(1994), citing Russell v. Principi, 3 Vet. App. 310 (1992). 

In order to raise a valid claim of clear and unmistakable 
error, the veteran must specifically indicate what the error 
is and, unless clear on its face, he must also provide 
persuasive reasons why the decision would have been 
manifestly different but for the error.  See Fugo v. Brown, 
6 Vet. App. 40, 44 (1993), en banc review denied Feb. 3, 1994 
(per curium).

If the veteran fails to identify the specific error or does 
not show, assuming his allegations to be true, that the 
outcome of the case would have been manifestly different, the 
claim that a prior decision was based on clear and 
unmistakable error should be denied as a matter of law.  See 
Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  If the veteran 
raises a valid claim of clear and unmistakable error, the 
question of whether a given decision was based on clear and 
unmistakable error is to be determined based on the facts of 
the case.  See Rivers v. Gober, 10 Vet. App. 469 (1997).

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the rating decision 
granting service connection was clearly and unmistakably 
erroneous, and only after certain procedural safeguards have 
been met. 38 C.F.R. § 3.105(d) (formerly 38 C.F.R. § 2.1009); 
see also Graves v. Brown, 6 Vet. App. 166, 170-71 (1994). The 
Secretary's burden in severing service connection is the same 
as a claimant's burden in attempting to overturn a final 
decision on the basis of CUE.  See Baughman v. Derwinski, 1 
Vet. App. 563 (1991); see also Graves, supra (holding that 
CUE is defined the same under 38 C.F.R. § 3.105(d) as it is 
under § 3.105(a)).  In this case, therefore, the appellant 
must show that the Secretary's 1949 determination of CUE in 
the 1947 rating decision was itself the product of CUE.  
Although the Secretary had a very high burden to meet in the 
1949 rating decision, the veteran now bears the high burden 
of establishing CUE in that decision.  Daniels v. Gober, 10 
Vet. App. 474 (1997).

The Court has held that 38 U.S.C. § 3.105(d) (which contains 
similar provisions to the former § 2.1009), provides 
expressly for the specific situation of severance of an award 
of service connection, clearly does not contemplate the same 
situation or implicate the same potential risks as the 
general provisions of § 3.105(a).  Cf. Graves v. Brown, 6 
Vet. App. 166, 170-71 (1994) (discussing § 3.105(d)'s clear 
and unmistakable error (CUE) provisions in juxtaposition with 
the Russell criteria concerning § 3.105(a), including the 
requirement that a determination of CUE be based upon "the 
record and the law that existed at the time of the prior 
decision").  On its face, § 3.105(d)--unlike § 3.105(a)--
anticipates the use of new or modified laws and regulations 
("[w]here service connection is severed because of a change 
in or interpretation of a law or [VA] issue . . ." 38 C.F.R. 
§ 3.105(d)) and of records acquired subsequent to the 
original VA decision ("[a] change in diagnosis may be 
accepted as a basis for severance", ibid.).  Moreover, 
termination pursuant to § 3.105(d), unlike termination 
pursuant to § 3.105(a), is not retroactive.  Under § 
3.105(d), "the award will be reduced or discontinued, if in 
order, effective the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final rating action expires."

The burden placed upon VA by § 3.105(d) in order to succeed 
in demonstrating error in a prior decision is high, but it is 
not meant to be insurmountable.  Venturella v. Gober, 10 Vet. 
App. 340 (1997). 


III.  Analysis

In the June 1949 rating decision the RO severed entitlement 
to service connection for pes planus.  The Board notes as an 
initial matter that in severing service connection the RO 
complied with the procedural requirements then in effect, in 
that the veteran was given advanced notice of the proposed 
severance and the opportunity to submit evidence and 
arguments prior to the severance of service connection.  
38 C.F.R. § 2.1009 (1947 Supp.).  The Board finds, therefore, 
that revision of the June 1949 decision based on the RO's 
failure to follow the procedural steps required for severance 
is not warranted.  See Hayes v. Brown, 9 Vet. App. 67, 73 
(1996) (a reduction in benefits is void ab initio if the RO 
has not complied with procedural requirements).

The veteran was notified of the severance of service 
connection at his latest address of record and the notice 
informed him of his right to appeal the decision.  No appeal 
was received, and the June 1949 decision became final.  
38 U.S.C. § 705; 38 C.F.R. § 2.1007.

Because the June 1949 decision is final, it can be revised 
only on a finding that it was based on clear and unmistakable 
error.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.  The Board 
finds that the veteran has failed to show that such error 
occurred.

The veteran contends that the severance decision was clearly 
and unmistakably erroneous because the rationale for severing 
service connection was not supported by the evidence.  He has 
not alluded to any evidence that would compel a finding that 
the pes planus initially became manifest during service.  See 
Crippen v. Brown, 9 Vet. App. 412, 421 (1996) (the RO's 
failure to consider compelling evidence can support a valid 
claim of clear and unmistakable error).  The RO considered 
the reports of the entrance and separation examinations and 
found that the evidence did not indicate that the pes planus 
was related to an in-service disease or injury.  Indeed, at 
the time of the 1949 decision there was no post-service 
evidence of pes planus.  The veteran's assertions pertain to 
how the evidence was interpreted, which cannot constitute a 
valid claim of clear and unmistakable error.  Fugo, 6 Vet. 
App. at 40.

The veteran has not shown that the correct facts, as they 
were known at the time, were not before the adjudicator, or 
that the pertinent statutory or regulatory provisions were 
incorrectly applied.  The Board notes that the veteran is 
entitled to the presumption of soundness on entering service, 
except for any disability noted on the entrance examination.  
38 U.S.C.A. § 1111 (West 1991); Crowe v. Brown, 7 Vet. App. 
238, 245 (1994); 38 C.F.R. § 35.011(2) (1943), 38 C.F.R. 
§ 2.1063 (1947 Supp.), 38 C.F.R. § 3.304 (1999).  Although he 
referred to the absence of any finding of a foot disorder on 
his entrance into service, he made no claim regarding the 
presumption of soundness.  Had he made such a claim, his 
assertions would, nonetheless, fail to constitute a valid 
claim of clear and unmistakable error.  Given the medical 
finding that the disorder existed prior to entering service, 
he has not shown that but for the RO's failure to apply the 
presumption, the outcome of the determination to sever 
service connection would have been manifestly different.  See 
Bustos v. West, No. 98-7069, slip op. at 8 (Fed. Cir. June 
16, 1999) (to show the existence of clear and unmistakable 
error, the veteran must show that an outcome-determinative 
error occurred).

The June 1949 rating decision also indicates that service 
connection was severed because the evidence did not show that 
the veteran had at any time submitted a claim for service 
connection for pes planus.  According to the laws and 
regulations in effect at the time service connection was 
granted and severed, the veteran was required to file a 
formal application for benefits in order to establish 
entitlement.  38 U.S.C. § 709; 38 C.F.R. § 2.1026 (1947 
Supp.).  Although he submitted a claim for compensation, he 
did not include pes planus as one of the disabilities for 
which he was seeking benefits.  The grant of service 
connection in 1947 was apparently based on the finding of pes 
planus during the separation examination.  The medical report 
cannot constitute an informal claim for benefits, as asserted 
by the veteran's representative, because service connection 
for pes planus had not been previously established.  
38 C.F.R. § 2.1027 (1947 Supp.), 38 C.F.R. § 3.157 (1999).  

Regardless of the RO's evaluation of the medical evidence 
when service connection was severed, the absence of a claim 
for service connection for pes planus clearly supports the 
RO's determination that the grant of service connection was 
clearly and unmistakably erroneous.  The veteran's assertions 
pertaining to the evaluation of the evidence cannot, 
therefore, constitute a valid claim of clear and unmistakable 
error.  See Baldwin v. West, No. 96-1170, slip op. at 6 (U.S. 
Vet. App. Sept. 7, 1999) (if it is not absolutely clear that 
a different result would have ensued, the error complained of 
cannot be clear and unmistakable).

For the reasons shown above the Board finds that the veteran 
has failed to raise a valid claim of clear and unmistakable 
error in the June 1949 rating decision in which service 
connection for pes planus was severed.  The Board has 
determined, therefore, that his claim of clear and 
unmistakable error should be denied as a matter of law.  
Luallen, 8 Vet. App. at 96.


ORDER

The claim of clear and unmistakable error in the June 1949 
decision to sever service connection for pes planus is 
denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

